Citation Nr: 1339935	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-17 675A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an October 2005 application for benefits, the Veteran indicated that he was claiming service connection for diabetes mellitus, type II.  As this claim has not been developed or adjudicated by the RO, the Board does not have jurisdiction to consider the merits thereof herein.  As such, the Board refers this claim to the RO for appropriate actions.

The appeal is remanded to the RO.


REMAND

In his July 2012 substantive appeal, the Veteran requested that he be afforded a videoconference hearing before the Board.  No steps were taken to schedule the Veteran for a hearing.  In accordance with his request, the Board must remand the claim so that the Veteran may be provided an opportunity to present testimony during a videoconference Board hearing.  See 38 C.F.R. § 20.700(e) (2013).

Accordingly, this case is remanded for the following action:

The RO must place the Veteran's name on the docket for a Board hearing via videoconference, according to the date of his request for such a hearing.


No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

